Citation Nr: 1449885	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, bipolar disorder, mood disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 2009 to January 2011 in the U.S. Army and additional inactive duty training (INACDUTRA) in the Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depressive disorder, bipolar disorder, mood disorder, and anxiety disorder (which was characterized as a single service connection claim for an acquired psychiatric condition to include depressive disorder, not otherwise specified, alcohol dependence, and attention deficit hyperactivity disorder (claimed as depression and bipolar disorder)).  The Veteran disagreed with this decision later in January 2012.  He perfected a timely appeal in May 2012.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's claimed in-service stressors are incapable of corroboration and are not related to the fear of hostile military or terrorist activity.

2.  The record evidence shows that the Veteran has not been diagnosed as having PTSD which is attributable to a corroborated in-service stressor.

3.  The record evidence shows that the Veteran's current acquired psychiatric disability other than PTSD is not related to active service or any incident of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  An acquired psychiatric disability other than PTSD, to include depressive disorder, bipolar disorder, mood disorder, and anxiety disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2011 
VCAA notice letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD or for an acquired psychiatric disability other than PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the October 2011 VCAA notice letter was issued prior to the currently appealed rating decision issued in January 2012; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his agent has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran contends that he was treated for psychological problems at the 121st Army General Hospital in South Korea while on active service.  Following a request from the RO for these records, the National Personnel Records Center in St. Louis, Missouri (NPRC) responded in September 2012 that these records had not been retired to that facility and were not available.  The RO formally determined in November 2012 that these records were not available for review and further attempts to obtain them would be futile.  The Board agrees.

It also appears that the Veteran's enlistment physical examination is missing and likely lost.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO notified the Veteran in December 2011 that certain of his service treatment records were missing and requested that he provide any copies of these records which were in his possession.  There is no record of a response from the Veteran.  The RO formally determined later in December 2011 that it was reasonably certain that the Veteran's complete service treatment records were not available for review and further attempts to obtain them would be futile.  The Board agrees.

With respect to the Veteran's service connection claim for PTSD, the Board notes that there is no competent evidence, other than the Veteran's statements, which indicates that his claimed PTSD may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that an examination for PTSD is not required.

With respect to the Veteran's service connection for an acquired psychiatric disability other than PTSD, the Board notes that he has been provided with a VA examination which addresses the contended causal relationship between the claimed acquired psychiatric disability other than PTSD and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding this claim.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD (which he has described variously as depression and bipolar disorder) during active U.S. Army service.  He specifically contends that his in-service stressors of drinking, gambling, and being yelled at for drinking caused or contributed to his claimed PTSD.  He also specifically contends that he was treated for depression during active U.S. Army service and began self-medicating with alcohol and drugs to treat his depressive symptoms in service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  As noted above, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to the Veteran's service connection claim for PTSD.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because neither PTSD nor an acquired psychiatric disability are explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to both of these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  The Veteran has contended that gambling, drinking, and being yelled at in service for drinking constituted in-service stressors which caused or contributed to his claimed PTSD.  The record evidence does not support his assertions regarding a corroborated in-service stressor or a diagnosis of PTSD based on such stressor which could be attributed to active service or any incident of service.  The Board notes initially that there is no credible supporting evidence that the Veteran's claimed in-service stressors, in fact, occurred.  For example, on a VA Form 21-0781 received by the RO in November 2011, the Veteran identified his first claimed in-service stressor as follows:

I went in for a psych evaluation because I was spending money gambling and drinking while in Korea not training.  I was diagnosed with manic depression and anxiety issues.  I was prescribed antidepressants while on active duty and still take them thus far today.  After I got out I was diagnosed with moderate depression, anxiety, and bipolar.  I also was taking Ambien CR's to sleep at night and am still taking them.  I see my therapist once every two weeks for therapy.  I have recurring dreams about people I know that were in who either died or got injured about 2 nights a week.

He described his second claimed in-service stressor as follows: "Was yelled at constantly along with others during training.  Zero tolerance for booze even though at other unit I could drink."  As noted above, the RO formally determined in November 2012 - and the Board agrees - that records from the 121st General Hospital concerning the Veteran's alleged in-service treatment for psychological problems are missing, likely lost, and further attempts to obtain them would be futile.  The RO contacted the Veteran in January 2013 and requested additional information (dates of incidents, names or identities of other persons involved) from him concerning his claimed in-service stressors.  There is no record of a response from the Veteran.  The RO formally determined later in January 2013 that the vague information concerning his claimed in-service stressors that was provided by the Veteran on his November 2011 VA Form 21-0781 was insufficient to attempt corroboration of these incidents with the Joint Services Records Research Center (JSRRC).  The Board agrees.  The Board also finds that the Veteran did not serve in combat and his claimed in-service stressors are not related to combat service so the relaxed evidentiary standards for establishing an in-service stressor for combat Veterans do not apply.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The Board finally finds that Veteran's claimed in-service stressors do not involve fear of hostile military or terrorist activity so the relaxed evidentiary standards for establishing an in-service stressor under the revised § 3.304(f) also do not apply.  See also Hall, 717 F.3d at 1372.

In addition to the lack of a corroborated in-service stressor, the record evidence also does not show that the Veteran has been diagnosed as having PTSD which is related to active service.  The Board acknowledges that certain of the Veteran's service treatment records are missing and presumably lost.  The available service treatment records show no complaints of or treatment for PTSD at any time during the Veteran's active service, however.  For example, on a mental health screening in October 2010 prior to his administrative separation from service, the in-service examiner stated, "There were no psychiatric conditions noted on review of records."  This examiner also stated that there was no indication of PTSD in the Veteran's service treatment records.  The Board notes in this regard that the lack of in-service complaints of or treatment for a claimed disability does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The record evidence also documents no complaints of or treatment for PTSD at any time since the Veteran's service separation.  Id.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds it highly significant that, although the Veteran has reported seeing a private clinician on a regular basis since his service separation for psychological treatment, a review of records provided to VA by this private clinician shows no report of any relevant in-service mental health history concerning the Veteran's alleged PTSD or an in-service stressor which, in his view, caused or contributed to his claimed PTSD.  The Board also finds it highly significant that, when he was examined for VA disability compensation purposes in January 2012, the Veteran did not report - and the VA examiner did not indicate - and relevant in-service mental health history concerning his alleged PTSD or an in-service stressor which, in the Veteran's view, caused or contributed to his claimed PTSD.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of PTSD at any time during the pendency of this appeal.  In summary, the Board finds that service connection for PTSD is not warranted.

The Board also finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, bipolar disorder, mood disorder, and anxiety disorder.  The Veteran contends that he incurred an acquired psychiatric disability other than PTSD (which he characterized variously as depression and bipolar disorder) during active U.S. Army service and experienced continuous disability since his service separation.  He also contends that his current acquired psychiatric disability is related to active service.  The record evidence does not support the Veteran's assertions regarding an etiological relationship between any current acquired psychiatric disability and active service.  The Board acknowledges again that certain of the Veteran's service treatment records are missing and likely lost.  As noted above, the Veteran's available service treatment records show no complaints of or treatment for an acquired psychiatric disability other than PTSD at any time during active service.  As also noted above, the lack of contemporaneous service treatment records documenting complaints of or treatment for an acquired psychiatric disability does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  

The available service treatment records show that, in October 2010, prior to the Veteran's administrative separation from service, an in-service examiner stated that the Veteran "is and was mentally responsible [and] able to distinguish right from wrong and adhere to the right."  Mental status examination of the Veteran showed normal behavior, full alertness and orientation, clear thought process, normal thought content, and good memory, insight, and judgment.  A "Report Of Medical Assessment" dated later in October 2010 indicates that the Veteran reported taking Prozac and receiving a psychiatric evaluation for depression and anxiety.  The Veteran also stated, "I have many disorders that need to be treated."

At his separation physical examination in November 2010, the Veteran reported a history of nervous trouble, frequent trouble sleeping, and depression or excessive worry.  He also reported that he had been diagnosed "as depressed, anxiety, alcoholic in Korea.  I can't sleep at night.  I have excess worrying about credit card problems, family issues, Army issues, etc."  Clinical evaluation showed that the Veteran's psychiatric system was normal.  In the "Summary Of Defects And Diagnoses," it was noted that the Veteran had been diagnosed as having anxiety disorder and was being seen and treated by psychiatry.  There were no recommendations for further specialist examinations.  The Veteran was found qualified for discharge from service.

The post-service evidence also does not support granting service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, bipolar disorder, mood disorder, and anxiety disorder.  This evidence shows that, although the Veteran currently is diagnosed as having an acquired psychiatric disability, it is not related to active service or any incident of service.  For example, on private outpatient treatment in May 2011, the Veteran complained "that he 'feel(s) like a loser.'"  A history of substance abuse and mental health treatment in service was reported.  The Veteran "reports anger, resentment, [and] sadness" at his "current situation of unemployment."  He also reported that his family relationships were "becoming problematic."  The private clinician stated:

[The Veteran] presents today with a fair amount of bravado as well...[H]e thinks highly of himself and readily describes his strengths, despite continuing to shirk responsibilities by engaging in recreational activities, drinking, or other high-energy activities, rather than job searching.  His appearance today is animated; he talks and writes quickly and impulsively...He states that he is avoiding people due to embarrassment about his job situation.  He is having daily sleep problems, feelings of failing others, trouble concentrating, [and] angry outbursts.

The private clinician stated that the Veteran "is drinking and/or using drugs even in the morning 'to get started.'"  This clinician also noted the Veteran's "history of adult impulsive behavior," including drinking and drug use while in service.  The Veteran "describes a childhood [that] is full of tantrums, impulsive and oppositional/risky behavior."  The Veteran reported being prescribed an antidepressant "without adequate results" and being placed on suicide watch while in service.  

Mental status examination of the Veteran in May 2011 showed appropriate dress, good grooming, no perception or orientation problems, appropriate and pressured/rapid speech, appropriate behavior, lucid thoughts, appropriate alertness & memory, and good insight and judgment.  The Veteran's CAGE screening (a questionnaire for alcoholism evaluation) "indicates a problem with substance abuse."  The private clinician stated that the Veteran "continues episodic alcohol abuse on a regular (daily) basis (about eight drinks a day at most) at present combined frequently with a wide range of other substances."  The Veteran denied any nicotine abuse or current marijuana abuse although "he used to be a daily user of marijuana."  He also denied any cocaine abuse, opioid abuse, or caffeine abuse.  He reported current amphetamine abuse "(continued to a lesser degree than he has in the past) including use of Adderall and methamphetamine on a weekly/monthly basis.  [He also] reports using less at this time."  He also reported current hallucinogen abuse "currently using 'Spice' by smoking it on a regular basis."  He denied any current inhaler abuse but "states that at times he has used up to 'two containers of computer duster.'  He has been found unconscious due to above."  He further reported prescription drug abuse "using Adderall."  The Axis I diagnoses included mood disorder, not otherwise specified, features of attention deficit hyperactivity disorder (ADHD) predominantly hyperactive type, unspecified alcohol dependence, and episodic polysubstance dependence.

On VA mental disorders Disability Benefits Questionnaire (DBQ) in January 2012, the Veteran's complaints included depression, anxiety, and chronic sleep impairment.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported taking Effexor and Ambien currently.  "His therapist believes he has bipolar disorder."  He had stolen about $7,000.00 from his father since January 2011.  He had been charged with disorderly conduct at least twice since leaving the military.  He last had used marijuana in July 2011 and spice in September 2011 "and had been using that daily since January 2011."  He drank up to 20 cups of caffeinated coffee per day.  He reported "trouble staying focused; tends to do too many things at the same time; jumps from task to task."  Mental status examination of the Veteran showed he was casually dressed, plainly groomed, full orientation, logical, coherent, and cooperative, normal speech with a nervous tone, no obvious psychomotor issues, no signs of thought disorder, hallucinations, or delusions, and below average insight.  The VA examiner stated:

[The Veteran's] insomnia is likely affected by both depression and caffeine abuse.  He is sober from alcohol at this point and that is not likely causing any significant symptoms.  [ADHD] is [a] developmental disorder that causes ongoing concentration and self-management problems, regardless of his mood state...Concentration problems are life-long and likely exacerbated to some degree by his mood and insomnia.

The VA examiner opined that it was less likely than not that the Veteran's acquired psychiatric disability was due to active service.  The rationale for this opinion was that the Veteran "clearly had severe chemical dependency problems prior to the service."  The rationale also was that the Veteran's service treatment records referred to adjustment disorder and "do not record any chronic mental health conditions."  This examiner stated, "When asked why he was seen for therapy in the service, [the Veteran] noted problems with boredom and missing his family (which fueled his drinking).  These are not representative of chronic mental health problems."  This examiner finally noted that the Veteran's records "suggest[] that he was impulsive and defiant and had a severe gambling problem."  The Axis I diagnoses included depressive disorder, not otherwise specified, and combined-type ADHD.

In a May 2012 addendum to the January 2012 VA mental disorders DBQ, the VA examiner who completed the January 2012 examination report stated that it was less likely than not that the Veteran's acquired psychiatric disability was permanently aggravated by active service.  The rationale for this opinion was:

The Veteran notes a long-term history of problems related to chemical dependency; in fact, on[e] reason he opted to join the service was to 'escape' his substance use problem.  There is no evidence that his substance abuse got worse during service, that is, beyond normal progression of his use patterns.  He was noted to have adjustment disorder while in the service, which he says was related to homesickness-type problems and severe gambling losses.  These issues, by definition, are transient and not representative of any chronic mental health problems.

The Board acknowledges that the Veteran was diagnosed as having an acquired psychiatric disability (which was characterized as anxiety disorder) during active service.  The VA examiner provided comprehensive opinions in January and May 2012 indicating that this in-service diagnosis of an acquired psychiatric disability (which he characterized as adjustment disorder due to "homesickness-type problems and severe gambling losses" per the Veteran's own report in January 2012) was not related to active service because it was a "transient" mental health problem "and not representative of any chronic mental health problems" experienced by the Veteran during service.  The Veteran also reported on VA examination in January 2012 - for the first time - that he had sought mental health treatment in service for "problems with boredom and missing his family (which fueled his drinking)."  The January 2012 VA examiner again concluded that the Veteran's reported in-service problems which prompted him to seek mental health treatment were "not representative of chronic mental health problems."  The January 2012 VA examiner opined that it was less likely than not that the Veteran's current acquired psychiatric disability was related to active service.  This examiner subsequently opined in a May 2012 addendum that the Veteran's current acquired psychiatric disability also had not been aggravated by active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record concerning the contended causal relationship between the Veteran's current acquired psychiatric disability and active service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, bipolar disorder, mood disorder, and anxiety disorder, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of PTSD and an acquired psychiatric disability other than PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (recurring dreams of persons injured or killed in service) and an acquired psychiatric disability other than PTSD (anxiety and depression) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD and an acquired psychiatric disability other than PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that both of these disorders began in service, and although he reported a history of nervous trouble, frequent trouble sleeping, and depression or excessive worry at his separation physical examination in October 2010, an in-service examiner noted that there were no psychiatric conditions noted in a review of the Veteran's available service treatment records at that time.  This in-service examiner also found no evidence of PTSD in the Veteran's available service treatment records.  More importantly, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  The Board finds it highly significant that, following a review of the Veteran's claims file and a comprehensive mental status examination of the Veteran, the January 2012 VA examiner concluded that the Veteran's reported in-service mental health "issues, by definition, are transient and not representative of any chronic mental health problems."

As noted above, the post-service medical evidence does not reflect complaints or treatment related to PTSD at any time following active service.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board next notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including an acquired psychiatric disability other than PTSD.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

When the Veteran sought to establish medical care with a private therapist after service in May 2001, he did not report the onset of PTSD symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints and treatment focused on an acquired psychiatric disability other than PTSD.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his PTSD began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The claims file also contains multiple inconsistencies from the Veteran concerning his mental health history.  The Veteran initially reported to a post-service private treating clinician in May 2011 that he had been prescribed an antidepressant "without adequate results" and placed on suicide watch while in service.  These assertions are not supported by a review of the available service treatment records, although the Board acknowledges again that it is unfortunate that certain of his service treatment records are missing and likely lost.  Critically, the Veteran did not report any in-service history of being on suicide watch at his VA examination in January 2012, approximately 8 months later.  Although he reported to the VA examiner in January 2012 that his private treating therapist thought he had bipolar disorder, a careful review of records obtained from this clinician does not support what the Veteran reported.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the record evidence showing no diagnosis of PTSD that could be attributed to active service based on a corroborated in-service stressor and no etiological relationship between an acquired psychiatric disability other than PTSD and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, bipolar disorder, mood disorder, and anxiety disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


